Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 9, 2021, has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ali Anoff on July 27, 2021.

The application has been amended as follows: 
The Claims:
In claim 6, line 5, delete “solubilizers,”.
In claim 7, line 2, delete “comprises” and insert – has --.

In claim 9, line 2, delete “comprises” and insert – has --.
In claim 14, line 2, delete “comprises” and insert – is --.
In claim 15, line 6, delete “solubilizers,”.
In claim 15, line 8, delete “; wherein the composition is substantially free of one or more solubilizers”. 
In claim 17, line 9, delete “solubilizers,”.
In claim 17, line 10, delete “comprises” and insert – has --.
In claim 19, line 2, delete “composition comprises from about 7% to about 12%, by weight of the cleansing composition, of the surfactant system” and insert – surfactant system is present in an amount from about 7% to about 12% by weight of the cleansing composition --.  
In claim 20, line 2, delete “composition comprises from about 8% to about 10%, by weight of the cleansing composition, of the surfactant system” and insert – surfactant system is present in an amount from about 8% to about 10% by weight of the cleansing composition --.  
In claim 21, line 2, delete “comprises” and insert – has --.
Cancel claims 12 and 13.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Note that, Applicant’s amendment, Applicant’s arguments, and the Examiner’s Amendment are sufficient to place the instant claims in condition for allowance.  Of the references of record, the most pertinent is Schuch et al (US 2015/0315123).  Schuch et 
None of the references of record, alone or in combination, teach or suggest a composition consisting of a specific mixture of an alkyl polyglycoside, an acyl glutamate, and optionally fragrances, perfumes, preservatives, and/or antibacterial actives in the specific amounts as recited by the instant claims.  Accordingly, since the prior art of record fails to teach or suggest such a composition as recited by the instant claims, the instant claims are deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        




/G.R.D/July 30, 2021